U.S. Department of Justice

Andrew E. Lelling
United States Attorney
District of Massachusetts

 

 

John Joseph Moakley United States Courthouse
I Courthouse Way

Suite 9200

Boston, Massachusetts 02210

Main Reception: (617) 748-3100

October 25, 2019 —

 

 

Kenneth B. Julian, Esq. J i is
Manatt, Phelps and Phillips, LLP ao
695 Town Center Drive, 14"" Floor a 2|OCU}
Costa Mesa, CA 92626 as
Re: United States v. Karen Littlefair =

Dear Mr. Julian: vs
NS

The United States Attorney for the District of Massachusetts (“the U.S. Attorney”) and your
client, Karen Littlefair (“Defendant”), agree as follows, pursuant to Federal Rule of Criminal

Procedure 11(c)(1)(B):

1. Change of Plea

No later than January 17, 2020, Defendant will plead guilty to Count One of the
Information charging her with conspiracy to commit wire fraud, in violation of Title 18, United
States Code, Section 1349. Defendant admits that she committed the crime specified in that count
and is in fact guilty of that crime. Defendant also agrees to waive venue, to waive any applicable
statute of limitations, and to waive any legal or procedural defects in the Information. Defendant
agrees not to dispute the accuracy of the facts alleged in the Information. .

The U.S. Attorney agrees not to charge Defendant with further criminal offenses based on
the conduct underlying the crime charged in this case that is known to the U.S. Attorney at this

time.
2. Penalties

Defendant faces the following maximum penalties: incarceration for 20 years; supervised
release for three years; a fine of $250,000, or twice the gross gain or loss, whichever is greater; a
mandatory special assessment of $100; restitution; and forfeiture to the extent charged in the

Information.

mr

ar
com

2

a

4

m

 
3. Sentencing Guidelines .

The U.S. Attorney agrees, based on the following calculations, that Defendant’s total
“offense level” under the Guidelines is 7:

a) Defendant’s base offense level is 7 because the offense of conviction is
conspiracy to commit mail fraud (USSG § 2B1.1);

b) Defendant’s offense level is increased by 2, because the loss or gain from the
offense is more $6,500 and less than $15,000 (USSG § 2B1.1(b)(1)(B)); and

c) Defendant’s offense level is decreased by 2, because Defendant has accepted
responsibility for Defendant’s crime (USSG § 3E1.1).

Defendant agrees that the base offense level is seven, but reserves the right to argue that
her offense level should not be increased pursuant to USSG § 2B1.1(b)(1)(B) because there was
no gain or loss. This would result in a total offense level under the Guidelines of 5, after adjusting
for acceptance of responsibility.

Defendant understands that the Court is not required to follow this calculation, and that
Defendant may not withdraw her guilty plea if Defendant disagrees with how the Court calculates
the Guidelines or with the sentence the Court imposes.

Defendant also understands that the government will object to any reduction in her sentence
based on acceptance of responsibility if: (a) at sentencing, Defendant (her or through counsel)
indicates that she does not fully accept responsibility for the crime she is pleading guilty to
committing; or (b) by the time of sentencing, Defendant has committed a new federal or state
offense, or has in any way obstructed justice.

Nothing i in this Plea Agreement affects the U.S. Attorney’s obligation to provide the Court
and the U.S. Probation. Office with accurate and complete information regarding this case.

4, Sentence Recommendation
The U.S. Attorney agrees to recommend the following sentence to the Court:
a) Incarceration for a period of four months;

b) a fine of $9, 500, unless the Court finds that Defendant is not able, and is not
likely to become able, to pay 4 fine;

c) 12 months of supervised release;

_d) amandatory special assessment of $100, which Defendant must pay to the Clerk
of the Court by the date of sentencing; ,

2

 
e), restitution in an amount to be determined by the Court at sentencing; and,
f) forfeiture as set forth in Paragraph 6.

In addition, the parties agree jointly to recommend the following special.condition of any
term of supervised release or probation:

§. Waiver of Appellate Rights and Challenges to Conviction or Sentence

Defendant has the right to challenge her conviction and sentence on “direct appeal.” This
means that Defendant has the right to ask a higher court (the “appeals court”) to look at what
happened in this case and, if the appeals court finds that the trial court or the parties made certain
mistakes, overturn Defendant’s conviction or sentence. Also, in some instances, Defendant has
the right to file a separate civil lawsuit claiming that serious mistakes were made in this case and
that her conviction or sentence should be overturned.

Defendant understands that she has these rights, but now agrees to give them up.
Specifically, Defendant agrees that:

a) She will not challenge her conviction on direct appeal or in any other
proceeding, including in a separate civil lawsuit; and,

b) She will not challenge any prison sentence of 6 months or less or any court
orders relating to forfeiture, restitution, fines or supervised. release. This
provision is binding even if the Court’s Guidelines analysis is different than the
one in this Agreement. ~

The U.S. Attomey agrees that, regardless of how the Court: calculates Defendant’s
sentence, the U.S. Attorney will not appeal any sentence of imprisonment of 4 months or more.

Defendant understands that, by agreeing to the above, she is agreeing that her conviction
and sentence (to the extent set forth in subparagraph (b), above) will be final when the Court issues

‘a written judgment after the sentencing hearing in this case. That is, after the Court issues a written

 

judgment, Defendant will lose the right to appeal or otherwise challenge her conviction and
sentence (to the extent set forth in subparagraph (b), above), regardless of whether she later

changes his mind or finds new information that would have led her not to agree to give up these
rights in the first place. .

Defendant acknowledges that she is agreeing to give up these rights at least partly in

. exchange for concessions the U.S. Attorney is making in this Agreement.

The parties agree that, despite giving up these rights, Defendant keeps the right to later
claim that her lawyer rendered ineffective assistance of counsel, or that the prosecutor engaged in
misconduct serious enough to entitle Defendant to have his conviction or sentence overturned.

3

 
6. Forfeiture .

Defendant hereby waives and releases any claims Defendant may have to any vehicles,
‘currency, or other personal property seized by the United States, or séized by any state or local law
enforcement agency and turned over to the United States, during the investigation and prosecution
of this case, and consents to the forfeiture of all such assets.

7. Civil Liability

This Plea Agreement does not affect any civil liability, including any tax liability,
Defendant has incurred or may later incur due to her criminal conduct and guilty plea to the charges’
‘specified in Paragraph 1 of this Agreement.

8. Breach of Plea Agreement

Defendant understands that if she breaches any provision of this Agreement, Defendant
cannot use that breach as a reason to withdraw her guilty plea. Defendant’s breach, however, would
give the U.S. Attorney the right to be released from his commitments under this Agreement, and
- would allow the U.S. Attomey to pursue any charges that were, or are to be, dismissed under this
Agreement,

If Defendant breaches any provision of this Agreement, the U.S. Attorney would also have
the right to use against Defendant any of Defendant’s statements, and any information or materials
she provided to the government during investigation or prosecution of her case, The U.S. Attorney
would have this right even if the parties had entered. any earlier written or oral agreements or
understandings about this issue.

Finally, if Defendant breaches any provision of this Agreement, she thereby waives any
defenses based on the statute of limitations, constitutional protections against pre-indictment delay,
and the Speedy Trial Act, that Defendant otherwise may have had to any charges based on conduct
occurring before the date of this Agreement.

9. Who is Bound by Plea Agreement

This Agreement is only between Defendant and the U.S. Attorney for the District of
Massachusetts. It does not bind the Attorney General of the United States or any other federal,
state, or local prosecuting authorities,

10. Modifications to Plea Agreement

This Agreement can be modified or supplemented only in a written memorandum signed
‘by both parties, or through proceedings in open court.

 
 

® * %

If this letter accurately reflects the agreement between the U.S. Attorney and Defendant, ©
please have Defendant sign the Acknowledgment of Plea Agreement below. Please also sign
below as Witness. Return the original of this letter to Assistant U.S. Attorney Eric S, Rosen,

Sincerely,

ANDREW E,. LELLING
United States Attorney

 

By: uy 4

 

  

TEPHEN E. FRANK

Chief, Securities and Financial Fraud Unit

JORDI DE LLANO

Deypty Chief, Securities and Financial Fraud Unit

  

 

 

    

ERIC §. ROSEN
JUSTIN D. O’CONNELL -
LESLIE A. WRIGHT ,
KRISTEN A, KEARNEY -
Assistant U.S. Attorneys
ACKNOWLEDGMENT OF PLEA AGREEMENT - -

 

I have read this letter and discussed it with my attorney. The letter accurately presents my
agreement with the United States Attorney’s Office for the District of Massachusetts. There are no
unwritten agreements between me and the United States Attorney's Office, and no United States
government official has made any unwritten promises or representations to me in connection with
my guilty plea. I have received no prior offers to resolve this case.

_I understand the crime I am pleading guilty to, and the maximum penalties for that crime.
[have discussed the Sentencing Guidelines with my lawyer and J understand the sentencing ranges
that may apply.

I am satisfied with the legal representation my lawyer has given me and we have had
enough time to meet and discuss my case. We have discussed the charge against’ me, possible
defenses I might have, the terms of this Agreement and whether I should go to trial.

I am entering into this Agreement freely and voluntarily and because I am in fact guilty of
the offense. I believe this Agreement is in my best interest, ,

  
  

 

“Karen Littlefair f

an “ibe. Ih 0! °

I certify that Karen Littlefair has read this Agreement and that we have discussed what it
means. I believe Karen Littlefair understands the Agreement and is entering into it freely,

voluntarily, and knowingly. I also certify that the U.S. Attorney has not extended any other offers.

regarding a change of plea in this case.

KA] uth

Kenneth. Julian, Esq.
_ Manatt, Phelps & Phillips, LLP
Attomey for Defendant

Date: nf /2elF
